 1   Bruce D. Praet SBN 119430
 2   Kyle R. Bevan SBN 294877
     FERGUSON, PRAET & SHERMAN
 3   A Professional Corporation
 4   1631 East 18th Street
     Santa Ana, California 92705-7101
 5   (714) 953-5300 telephone
 6   (714) 953-1143 facsimile
     bpraet@aol.com
 7   kbevan@law4cops.com
 8

 9   Attorneys for Defendants

10

11                         UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF CALIFORNIA
13

14                                       Case No. 1:18-cv-00617 LJO JLT
      RICHARD WILLIAM KOLLIN,
15    individually,
                                         JOINT STIPULATION and
16                                       [PROPOSED] ORDER FOR LEAVE TO
                  Plaintiff,
                                         DEPOSE INMATE PLAINTIFF
17
                                         RICHARD WILLIAM KOLLIN
      v.
18                                       (Doc. 48)
19    CITY OF TEHACHAPI, a
      Governmental Entity; JARED
20
      MCCOMBS, Individually; BRUCE
21    MEDINA, Individually; AMELIA
      THOMPSON, Individually; CHIEF
22
      OF POLICE KENT KROEGER,
23    Individually and in his Official
      Capacity; and DOES 1 Through 10,
24

25                      Defendants.
26
27   ///
28
                                          1
 1         Pursuant to Rule 30 of the Federal Rules of Civil Procedure, the undersigned
 2
     Parties intend to move the Court for an order granting leave to take the oral and
 3

 4   videotaped deposition of Plaintiff, RICHARD WILLIAM KOLLIN, who is

 5   presently confined to the California Institution for Men in Chino, CA.
 6
           Counsel for the Defendants would like to depose Plaintiff in May/June 2019.
 7

 8   Defendants are currently waiting for Chino Correctional Facility to provide dates
 9   that are available. Counsel have met and conferred regarding this date rage and
10
     Plaintiff’s counsel has conveyed his availability.
11

12         The underlying action is brought Inmate Plaintiff Richard William Kollin for
13   the alleged violation of his civil rights and other state torts. The Defendants require
14
     his deposition to explore the facts and circumstances giving rise to the incident
15

16   which is the subject of this lawsuit.
17         There is no opposition by Inmate Plaintiff’s counsel to the requested leave.
18
     DATED: February 26, 2019                FERGUSON, PRAET & SHERMAN
19
                                             A Professional Corporation
20
                                               /s/ Kyle R. Bevan
21
                                             Kyle R. Bevan
22                                           Attorneys for Defendants
23

24   DATED: February 26, 2019                The Sehat Law Firm
25

26                                            /s/ Cameron Sehat
                                             Cameron Sehat
27
                                             Attorneys for Plaintiff Richard William
28                                           Kollin
                                                 2
 1                                                  ORDER

 2

 3           Based upon the stipulation of counsel and good cause appearing, the Court ORDERS:

 4           1.     The deposition of the plaintiff, Richard William Kollin, may be taken at his place

 5   of incarceration subject to the rules and regulations of that institution;

 6           2.     The defendants SHALL give notice of this order to the Litigation Coordinator at

 7   plaintiff’s location of incarceration and/or other pertinent personnel at that institution/the

 8   California Department of Corrections and Rehabilitation so that the taking of the deposition

 9   occurs at a time and place that will minimize disruptions to the orderly operations of the

10   institution.

11
     IT IS SO ORDERED.
12

13       Dated:     February 26, 2019                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
